                       IN THE UNITED STATES DISTRIC COURT
                          EASTERN DISTRICT OF ARKANSAS
                                HELENA DIVISION

DORRELL EMMANUEL KING                                                    PLAINTIFF

V.                          CASE NO. 2:18-CV-00015-JM-JTK

BRIAN GOODE and TERRI
PATTERSON                                                             DEFENDANTS

 

                                       ORDER

       The Court has received Magistrate Judge Jerome Kearney’s recommended

disposition. No objections to the recommendation have been filed. The Court concludes

that the recommendation should be, and is hereby, approved and adopted as this Court’s

findings in all respects.


       IT IS SO ORDERED this 25th day of March, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                               
